Citation Nr: 0639855	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $6,309.53.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had honorable service from April 1974 to April 
1978.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2004 decision letter 
issued by the St. Paul, Minnesota, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case has since 
been transferred to the Oakland, California, RO.  

In September 2005, the Board remanded the case for further 
development to include scheduling the veteran for a 
videoconference hearing before a Member of the Board.  
However, subsequent correspondence from the veteran's 
representative dated in October 2006 indicates that the 
veteran no longer desired a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2004, the St. Paul RO issued a statement of the 
case addressing the issue on appeal.  In that decision, the 
RO found that hardship had not been shown as the veteran's 
income meet his expenses.  In January 2005, a new Financial 
Status Report was received from the veteran indicating that 
his monthly income was less than his expenses.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) 
(2006).  A review of the claims folder does not indicate that 
any such waiver has been received.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC, for 
the following actions:

1.  The RO readjudicate the issue of 
entitlement to a waiver of recovery of an 
overpayment with consideration of any 
evidence received since the issuance of 
the December statement of the case to 
include the Financial Status Report 
received in January 2005. 

2.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



